          Case 3:19-cr-00596-SI          Document 77    Filed 02/18/21     Page 1 of 6




Stephen J. Doyle
Attorney at Law, OSB #822428
12833 SE Sprout Ln.
Portland, OR 97222
Phone: 503-208-9017
Email: steve@sjdoylelaw.com




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,
                                                     Case No. 3:19-cr-00596-SI-1
                      Plaintiff,
                                                     SENTENCING MEMORANDUM OF
               v.                                    DEFENDANT RICHARD ALBERTS, II

RICHARD STEVEN ALBERTS, II,

                      Defendant.


                                    I.         BACKGROUND

       Defendant was arrested on December 23, 2019. A three count Indictment followed for:

Count 1, Conspiracy to Distribute Controlled Substances in Violation of 21 USC §§841(a)(1),

841(b)(1)(C), and 846; Count 2, against co-defendant Joseph Lucio Jimenez only, Count 3,

Distribution of Heroin, 21 USC §§841(a) and 841(b)(1)(C)(i).

       A lengthy and protracted plea negotiation ensued.

       As a result of these negotiations, on November 23, 2020, Defendant pled guilty to Count

1 of the three count Indictment admitting that he knowingly and intentionally combined,

conspired, confederated and agreed, with other persons to commit two unlawful objects of a

conspiracy, in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(c), and

1 – SENTENCING MEMORANDUM OF DEFENDANT RICHARD ALBERTS, II
          Case 3:19-cr-00596-SI        Document 77      Filed 02/18/21     Page 2 of 6




846. The two unlawful objects of the conspiracy were 1) Distribution of Methamphetamine, a

Schedule II controlled substance, in violation of Title 21, United States Code, §841(a))(1,

841(b)(1)(C)(viii) and 2) Distribution of Heroin, a Schedule 1 controlled substance, in violation

of Title 21, United States Code, §841(a)(1), 841 (b)(1)(C)(i). It was agreed the other count of the

Indictment implicating defendant Alberts, Count 3, would be dismissed at sentencing.

       In the plea agreement the parties agreed that pursuant to USSG §2D1.1(b)(4), the

defendant’s base offense level is 12 (less than 10 grams of Heroin). A two level upward

adjustment applies under USSG §2D1.1(b)(4) because the object of the offense was to distribute

into a prison. A two level adjustment also applies under USSG §3B1.3, because the defendant

abused the position of public trust in a manner that significantly facilitated the commission and

concealment of the offense.

       The parties agreed to a 3-level reduction under USSG §3E1.1, because Defendant had

continued to demonstrate acceptance of responsibility. The parties also agree that the “safety

valve” is applicable to defendant’s sentencing,

       Because defendant has continued to demonstrate acceptance of responsibility, as

required in the plea agreement, the parties jointly recommend a sentence of 12 months and one

day of imprisonment under USSG §5C1.1(d)(1), to be followed by a three year term of

supervised release. It should be noted that Jessica Lehman, Senior U.S. Probation Officer, wrote

in her Presentence Investigation Report that the Probation Department also recommends the one

year and one day sentence agreed to in the Plea Agreement.

       It should also be pointed out to the Court that defendant’s plea was part of a global plea

agreement that included potential charges in Washington County. The defendant agreed to plea

to Custodial Sexual Misconduct 1 in Washington County Circuit Court, Case NO. 20CR63649 in


2 – SENTENCING MEMORANDUM OF DEFENDANT RICHARD ALBERTS, II
          Case 3:19-cr-00596-SI        Document 77       Filed 02/18/21     Page 3 of 6




December, 2020 for his sexual conduct with the inmate. The agreement with Washington

County provided for no jail time and a supervised probation for a period of three years. This

conviction has already been entered. Lastly, defendant was required to resign from his position

at Coffee Creek Correctional Facility. This has been accomplished.

                           II.     SENTENCING CONSIDERATIONS

       The primary directive in 18 USC §3553(a) is for sentencing courts to impose a sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in paragraph 2.

Section 3553(a)(2) states that such purposes are:

               “(A) To reflect the seriousness of the offense, to promote respect
               for the law, and to provide just punishment for the offense;
               (B) To afford adequate deterrents to criminal conduct;
               (C) To protect the public from further crimes of the defendant; and
               (D) To provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner.”

       In determining the minimally sufficient sentence, §3553(a) further directs sentencing

courts to consider the following factors:

               “(1) The nature and circumstances of the offense and the history
               And characteristics of the defendant. 18 USC §3553(a)(1);
               (2) The kind of sentences available. 18 USC §3553(a)(3);
               (3) The need to avoid unwarranted sentence disparities among
               Defendants with similar records who have been found guilty of
               Similar conduct. 18 USC §3553(a)(6); and
               (4) The need to provide restitution to any victims of the offense.
               18 USC §3553(a)(7).”

       Defendant, Richard Steven Alberts, II, in accord with the decision in Unites States v.

Booker, 543 US 220 (2005) and 18 USC §3553(a), requests the Court to impose the one year and

one day sentence agreed to by Defendant and the United States in their plea negotiations.

///


3 – SENTENCING MEMORANDUM OF DEFENDANT RICHARD ALBERTS, II
           Case 3:19-cr-00596-SI      Document 77       Filed 02/18/21     Page 4 of 6




               III.    HISTORY AND CHARACTERISTICS OF DEFENDANT

       Defendant grew up in Wilsonville, Oregon. His childhood was strained due to his

father’s alcoholism, struggles with a gambling addiction and extramarital affairs. As a result of

his father’s behavior there were many verbal and occasional physical confrontations between his

parents during his childhood. Defendant was educated in the Wilsonville Public Schools and did

three and a half years of high school at Wilsonville High School. For his last semester of high

school his parents required that he attend the Oregon National Guard Youth Challenge High

School in Bend, OR, It was from that institution that he graduated.

       In the fall of 2006, four months after graduating high school, defendant enlisted in the

United States Marines. He served in the Marines until he received an honorable discharge in

2011. While in the Marines, defendant was involved in multiple combat situations and had

postings in Afghanistan, Bahrain, Jordan, Oman and Guantanamo Bay. He saw many of his

platoon mates killed in combat and he also discovered a roommate in his barracks who had

committed suicide.

       After defendant’s honorable discharge from the Marines, he spent a year in Wilsonville,

OR taking care of his younger brother who has Autism. Subsequent to that in 2013, and until

2017, defendant was fully employed in a variety of jobs. In 2017 defendant obtained

employment as a correctional officer with the State of Oregon, Department of Corrections at

Coffee Creek Correctional Facility.

       In 2010 defendant married his wife Courtney and they are still living as husband and

wife. They have one child, Aubrey, who is currently two years old and will turn three on March

2, 2021.




4 – SENTENCING MEMORANDUM OF DEFENDANT RICHARD ALBERTS, II
          Case 3:19-cr-00596-SI       Document 77       Filed 02/18/21     Page 5 of 6




       Defendant has been diagnosed with Attention-Deficit/Hyperactivity Disorder as a child

and again recently in 2020. He was also recently diagnosed with anxiety and depression in the

summer of 2020 and post traumatic stress disorder in the fall of 2020. Because defendant has

been without medical insurance he has been unable to engage in mental health counseling. It is a

goal of his to engage in such counseling as soon as he is released from prison and can obtain

insurance through employment. Since his arrest, and termination of employment, defendant has

been the primary care provider for his young daughter as his wife is fully employed.

       Because of the loss of defendant’s job and the financial hardship it has caused, defendant

and his wife have just sold the family home in Tualatin. Defendant’s wife is moving to

Delaware, OH with their child to be near family and to “start over”. Defendant will live with his

wife when his prison term is over and defendant anticipates having his supervised release occur

in Delaware, OH.

          IV.      DEFENDANT’S REQUEST FOR THE COURT TO HONOR THE
                     SENTENCING CONTAINED IN THE PLEA AGREEMENT

       Defendant comes before the Court with absolutely zero criminal history.

       While defendant has been charged with serious offenses, it should be pointed out that his

behavior of introducing contraband, including drugs, into the Coffee Creek Correctional Facility

was done without receiving any financial compensation. Rather, defendant had convinced

himself he was in love with a young inmate and proceeded to cross a host of his internal values

and boundaries. The bottom line is that defendant’s criminal activities were a fool’s errand

committed during a period when he believed he was in love.

                                        CONCLUSION

       Defendant respectfully requests the Court to honor the plea agreement term of one year




5 – SENTENCING MEMORANDUM OF DEFENDANT RICHARD ALBERTS, II
           Case 3:19-cr-00596-SI      Document 77      Filed 02/18/21     Page 6 of 6




and one day for sentencing. Defendant also request the Court “recommend” he serve his sentence

in Sheridan FDC, Lastly, defendant requests he be given seven days to turn himself in to the U,S.

Marshal.

       RESPECTFULLY SUBMITTED this 18th day of February, 2021.

                                                    s/ Stephen J. Doyle
                                                    STEPHEN J. DOYLE, OSB 822428




6 – SENTENCING MEMORANDUM OF DEFENDANT RICHARD ALBERTS, II
